ASSET PURCHASE AGREEMENT Dated as of March 6, 2007 Among DEPFA BANK PLC, FIRST ALBANY CAPITAL INC. and FIRST ALBANY COMPANIES INC TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATIONS 1 1.1.Definitions 1 1.2.Interpretation 10 ARTICLE II PURCHASE AND SALE 11 2.1.Purchased Assets 11 2.2.Excluded Assets 12 2.3.Assumed Liabilities 12 2.4.Excluded Liabilities 13 2.5.Audit of the Accrued Bonuses 13 2.6.Excluded Remarketing Agreements 14 ARTICLE III PURCHASE PRICE 14 3.1.Purchase Price 14 3.2.Delivery of Estimated Municipal Bond Purchase Price; Excluded Municipal Bonds 14 3.3.Purchase of Municipal Bonds and Final Settlement 16 3.4.Post-Closing Purchase Price Adjustment 17 3.5.Allocation of Purchase Price 20 ATRICLE IV CLOSING 21 4.1.Closing Date 21 4.2.Payment on the Closing Date 21 4.3.Buyer’s Additional Deliveries 20 4.4.Seller’s Deliveries 22 ATRICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER 24 5.1.Organization of Parent and Seller 24 5.2.Authority of Parent and Seller 24 5.3.Financial Statements 25 5.4.Absence of Certain Changes or Events 26 5.5.[Reserved] 26 5.6.Taxes 26 5.7.Assets Necessary to Carry on the Business 27 5.8.Governmental Permits; Compliance with Laws 27 5.9.Real Property 28 5.10.Personal Property 29 5.11.Intellectual Property; Software 29 5.12.Title to Property 31 5.13.Employees and Related Agreements; ERISA 32 5.14.Employee Relations 32 5.15.Status of Assumed Contracts 33 5.16.No Violation or Litigation; Municipal Bonds 33 5.17.Environmental Matters 35 5.18.Not a Sale of All or Substantially All of the Assets 35 5.19.No Finder 35 ATRICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 36 6.1.Organization of Buyer 36 6.2.Authority of Buyer 36 6.3.No Finder 37 6.4.Sufficiency of Funds 37 6.5.Litigation 37 ATRICLE VII ACTION PRIOR TO THE CLOSING DATE 37 7.1.Investigation by Buyer 37 7.2.Preserve Accuracy of Representations and Warranties; Notification of Certain Matters 7.3.Consents of Third Parties; Governmental Approvals 38 7.4.Operations Prior to the Closing Date 39 7.5.Acquisition Proposals 40 7.6.Insurance 40 7.7.Additional Purchased Assets 41 7.8.Assumption or Sublet of Leased Real Property 41 7.9.Hedging Arrangements for the Municipal Bonds 42 7.10.Payoff of Leased Personal Property 42 7.11.Transfer of Intellectual Property Contracts 42 7.12.Relocation of Employees 42 7.13.Transitions Services 43 ARTICLE VIII ADDITIONAL AGREEMENTS 43 8.1.Covenant Not to Compete to Solicit Business 43 8.2.Change in Corporate Name 44 8.3.Taxes 45 8.4.Employees 46 8.5.Release from Non-Compete 47 8.6.First Albany Websites 47 ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER 47 9.1.No Misrepresentation or Breach of Covenants and Warranties 47 9.2.No Illegality 47 9.3.No Restraint or Litigation 47 9.4.Broker-Dealer and NASD approvals 47 9.5.Necessary Government Approvals 48 9.6.Charter Amendment 48 9.7.Employment Arrangements 48 9.8.Change in Corporate Name 48 9.9.No Insolvency Event 48 9.10.New York Office 48 ATRICLE X CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER 48 10.1.No Misrepresentations or Breach of Covenants and Warranties 48 10.2.No Illegality 49 10.3.No Restraint or Litigation 49 10.4.NYSE Approval 49 10.5.Necessary Government Approvals 49 ATRICLE XI INDEMNIFICATION 49 11.1.Indemnification by Seller and Parent 49 11.2.Indemnification by Buyer 51 11.3.Notice of Claims 52 11.4.Third Person Claims 53 11.5.Adjustment to Purchase Price 54 11.6.Exclusive Remedies 54 11.7.Survival of Obligations 54 ATRICLE XII TERMINATION 54 12.1.Termination 54 12.2.Notice of Termination 55 12.3.Termination Fee 55 12.4.Effect of Termination 55 ARTICLE XIII GENERAL PROVISIONS 55 13.1.Confidential Nature of Information 55 13.2.No Public Announcement 56 13.3.Notices 57 13.4.Successors and Assigns 58 13.5.Access to Records after Closing 58 13.6.Entire Agreement: Amendments 59 13.7.Partial Invalidity 59 13.8.Waivers 59 13.9.Expenses 59 13.10.Execution in Counterparts 59 13.11.Further Assurances 59 13.12.Governing Law 60 13.13.Submission to Jurisdiction; Waiver of Jury Trial 60 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March6, 2007, among DEPFA BANK plc, an Irish public limited company (“Buyer”), First Albany Capital Inc., a New York corporation (“Seller”), and First Albany Companies Inc., a New York corporation (“Parent”). WHEREAS, Seller is the wholly-owned Subsidiary of Parent; WHEREAS, Seller is, among other things, engaged through its Municipal Capital Markets Group (the “Division”) in the business of underwriting, advisory services, sales and trading of U.S. municipal bonds, and other similar instruments and securities (the “Business”); WHEREAS,Parent owns or leases certain real and personal property used by Seller in connection with the operation of the Business; and WHEREAS, Parent and Seller desire to sell to Buyer, and Buyer desires to purchase from Parent and Seller, the Purchased Assets (as defined herein), and Parent and Seller desire to transfer to Buyer, and Buyer desires to assume from Parent and Seller, the Assumed Liabilities (as defined herein), all on the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, the parties to this Agreement agree as follows: ARTICLE I DEFINITIONS AND INTERPRETATIONS 1.1. Definitions.In this Agreement, the following terms have the meanings specified or referred to in this Section1.1 and shall be equally applicable to both the singular and plural forms. Accrued Bonuses” shall be the amount of cash accrued for bonuses for Employees calculated in accordance with the following formula: Net Revenues (base salaries) (salesman compensation) (severance costs incurred from January 1, 2007 until the date hereof, including such costs for those individuals set forth in Disclosure Letter Schedule 1.1(B)) (restricted stock amortization expense) (deferred compensation amortization expense) (note amortization expense) (employee benefits related expenses) (all other non-compensation related expenses directly related to the Division) (Pre-Tax Contribution) Accrued Bonuses With the exception of Pre-Tax Contribution, which shall be calculated in accordance with the terms of this Agreement, each of the line items set forth above shall be equal to the corresponding amounts set forth in the statements of income for the Division calculated in accordance with GAAP for the period from January 1, 2007 until the Closing Date. “Adjustment Escrow Account” means the escrow account of Escrow Agent into which the Adjustment Escrow Amount shall be deposited by Buyer at Closing. “Adjustment Escrow Amount” means an amount equal to 5% of the Estimated Municipal Bond Purchase Price. “Affiliate” means, with respect to any Person, any other Person which, at the time of determination, directly or indirectly through one or more intermediaries Controls, is Controlled by or is under Common Control with such Person. “Agreed Adjustments” has the meaning specified in Section3.4(c). “Agreement” has the meaning specified in the first paragraph of this Agreement. “Allocation Schedule” has the meaning specified in Section3.5(a). “Assumed Contracts” means the Contracts included in the Purchased Assets. “Assumed Liabilities” has the meaning specified in Section2.3. “Business” has the meaning specified in the second recital of this Agreement. “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to close. “Buyer” has the meaning specified in the first paragraph of this Agreement. “Buyer Ancillary Agreements” means all agreements, instruments and documents being or to be executed and delivered by Buyer under this Agreement or in connection herewith. “Buyer Employees” means employees of Buyer and its Affiliates. “Buyer Group Member” means (i) Buyer and its Affiliates, (ii) the directors, officers and employees of each of Buyer and its Affiliates and (iii) the respective successors and assigns of each of the foregoing. “Buyer’s Credit Requirements” means, as at anytime, Buyer’s current credit requirements for the purchase of bonds. “Charter Amendment” has the meaning specified in Section8.2. “Claim Notice” has the meaning specified in Section11.3(a). “Closing” means the closing of the transactions contemplated by this Agreement. “Closing Date” has the meaning specified in Section4.1. “Closing Disputed Bond Amount” has the meaning set forth in Section3.4(a). “COBRA” has the meaning specified in Section8.4(c). “Code” means the Internal Revenue Code of 1986. “Company Sale” means any of the following involving Parent or Seller: the sale of a majority of its outstanding capital stock, merger, share exchange, business combination or other similar transaction. “Confidentiality Agreement” means the Confidentiality Agreement dated October 11, 2006 between Buyer and Parent. “Contracts” means all written contracts, agreements, leases, subleases, licenses, sublicenses, permits, evidences of indebtedness, mortgages, indentures, notes, bonds, concessions, franchises, security agreements, joint settlement agreements, commitments, indemnities, assignments, understandings and arrangements. “Control” means, as to any Person, the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by Contract or otherwise.The terms “Controlled by,” “under Common Control with” and “Controlling” shall have correlative meanings. “Copyrights” means United States and non-U.S. copyrights and mask works (as defined in 17 U.S.C. §901), whether registered or unregistered, and pending applications to register the same. “Court Order” means any judgment, order, award or decree of any United States federal, state or local, or any supra-national or non-U.S., court or tribunal and any award in any arbitration proceeding. “Disputed Bond” has the meaning specified in Section3.4(a). “Division” has the meaning specified in the second recital to this Agreement. “Downward Purchase Price Adjustment” has the meaning specified in Section3.4(e). “Employees” means employees of the Division as of the date hereof. “Encumbrance” means any lien (statutory or other), claim, charge, security interest, mortgage, deed of trust, pledge, hypothecation, assignment, conditional sale or other title retention agreement, preference, priority or other security agreement or preferential arrangement of any kind, and, with respect to any Leased Real Property included in the Purchased Assets (if any), any easement, encroachment, covenant, restriction, right of way, defect in title or other encumbrance of any kind. of 1974. "ERISA” means the Employee Retirement Income Security Act of 1974. “Escrow Agent” means JPMorgan Chase Bank, N.A., or such other bank or financial institution mutually acceptable to Buyer and Seller. “Escrow Agreement” means an escrow agreement or agreements to be entered into among Escrow Agent and the parties hereto on the Closing Date on terms and conditions reasonably acceptable to Buyer and Seller “Estimated Final Municipal Bond Purchase Price” has the meaning specified in
